DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites values for density without any units which makes the claim indefinite.  Are the units “g/L”, “g/ml”, or “Kg/m3”?
Claim 4 recites the limitation "the heat sealing surfaces" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 and 15-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Haruta et al. (US 2016/0108171).
Haruta discloses a packaging bag comprising a laminate body which includes a low adsorption, polyester sealant film, wherein the sealant film consists of a polyester component (paragraph [0007]), wherein a component is ethylene terephthalate as a main component (pareagraphs [0008 – 0014]), wherein a monomer constituting a polyester component constituting the heat sealing layer includes a diol monomer component other than ethylene glycol, and wherein the diol monomer component is at least one selected from the group consisting of neopentyl glycol, 1,4-cyclohexanedimethanol, 1,4-butanediol, and diethylene glycol (paragraphs [0021 – 0024]) (applies to claims 1-2, 5-6, 8-10 and 15-17).
The heat sealing strength values recited in claim 1 are inherent in Haruta since Haruta discloses the same structure and materials recited in the claims.
The film density values recited in claim 1 are inherent in Haruta since Haruta discloses the same structure and materials recited in the claims, especially since the density of polyethylene terephthalate is 1.38 g/cc.
The oxygen atom abundance ratio values recited in claim 2 are inherent in Haruta since Haruta discloses the same structure and materials recited in the claims.
The coefficient of dynamic friction values recited in claim 4 are inherent in Haruta since Haruta discloses the same structure and materials recited in the claims.
With regards to claim 7, Haruta discloses wherein the film has a heat shrinkage ratio of 0% or more and 10% or less both in a longitudinal direction and widthwise direction when treated in hot water at 80 degrees C for 10 seconds (since no heat shrinkage is disclosed which includes applicant’s recited range value of 0, paragraphs [0042 – 0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haruta et al. (US 2016/0108171).
Haruta discloses a packaging bag comprising a laminate body which includes a low adsorption, polyester sealant film, wherein the sealant film consists of a polyester component (paragraph [0007]), wherein a component is ethylene terephthalate as a main component (pareagraphs [0008 – 0014]), wherein a monomer constituting a polyester component constituting the heat sealing layer includes a diol monomer component other than ethylene glycol, and wherein the diol monomer component is at least one selected from the group consisting of neopentyl glycol, 1,4-cyclohexanedimethanol, 1,4-butanediol, and diethylene glycol (paragraphs [0021 – 0024]) (applies to claims 1-2, 5-6, 8-10 and 15-17).
The heat sealing strength values recited in claim 1 are necessarily present in Haruta since Haruta discloses the same structure and materials recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited heat sealing strength values in order to optimize the heat sealing of the film.
The film density values recited in claim 1 are necessarily present in Haruta since Haruta discloses the same structure and materials recited in the claims, especially since the density of polyethylene terephthalate is 1.38 g/cc.  It would have been obvious to one of ordinary skill in the art to have provided the recited density values in order to optimize the heat sealing of the film.
The oxygen atom abundance ratio values recited in claim 2 are necessarily present in Haruta since Haruta discloses the same structure and materials recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited oxygen atom abundance ratio values in order to optimize the heat sealing of the film.
The coefficient of dynamic friction values recited in claim 4 are necessarily present in Haruta since Haruta discloses the same structure and materials recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited dynamic friction values in order to optimize the heat sealing of the film.
With regards to claim 7, Haruta discloses wherein the film has a heat shrinkage ratio of 0% or more and 10% or less both in a longitudinal direction and widthwise direction when treated in hot water at 80 degrees C for 10 seconds (since no heat shrinkage is disclosed which includes applicant’s recited range value of 0, paragraphs [0042 – 0047]).
Allowable Subject Matter
Claims 3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest wherein an average length R Sm of a surface roughness element of the film measured by a three dimenstional surface roughness tester is 18 microns or more and 29 microns or less.  Claims 11-14 all depend from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 5, 2022